UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Item 1. Schedule of Investments. Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments November 30, 2014 (Unaudited) Shares Value EXCHANGE TRADED FUNDS (14.45%) SPDR S&P rust $ TOTAL EXCHANGE TRADED FUNDS (Cost $7,086,664) EXCHANGE TRADED NOTES (4.42%) iPATH S&P hort-Term Futures(a) TOTAL EXCHANGE TRADED NOTES (Cost $2,290,526) Contracts OPTIONS PURCHASED (0.28%)(a) Call Options Purchased (0.00%) Barclays VXX, Expires November 2014 at $28.00 Call Total Call Options Purchased Notional Put Options Purchased (0.28%) United States Dollar/New Zealand Dollar Cross, Expires December 2014 at 0.77 Put Total Put Options Purchased TOTAL OPTIONS PURCHASED (Cost $443,880) Shares SHORT-TERM INVESTMENT (32.71%) Fidelity Institutional Money Market Portfolio 0.000% (b) Total SHORT-TERM INVESTMENT (Cost $16,424,364) TOTAL INVESTMENTS (51.86%) $ (Cost $26,245,434) OTHER ASSETS IN EXCESS OF LIABILITIES (48.14%) TOTAL NET ASSETS (100.0%) $ (a) Non-income producing security. (b) Rate quoted is seven-day yield at period end. The cost basis of investments for federal income tax purposes at November 30, 2014, was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) Infinity Q Diversified Alpha Fund Consolidated Schedule of Written Options November 30, 2014 (Unaudited) Contracts Value WRITTEN OPTIONS (-1.82%) Call Options Written (-1.19%) CBOE VIX Volatility, Expires January 2015 at $22.00 Call ) $ ) CBOE VIX Volatility, Expires February 2015 at $29.00 Call ) ) CBOE VIX Volatility, Expires December 2014 at $23.00 Call ) ) Total Call Options Written ) Put Options Written (-0.63%) CBOE VIX Volatility, Expires February 2015 at $15.00 Put ) ) Total Put Options Written ) TOTAL WRITTEN OPTIONS (Premiums received $1,309,150) $ ) Cash held as collateral at Citigroup was $11,001,100 at November 30, 2014. Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts November 30, 2014 (Unaudited) TOTAL RETURN SWAP CONTRACTS Rate Termination Notional Unrealized Counterparty Reference Entity (a) Paid by the Fund Date Amount Gain/(Loss) Societe General SGI US Gravity Index % 10/05/15 $ $ ) Societe General SGI Wildcat MLP Index 3M USD LIBOR+ 0.40% 01/06/15 ) Societe General Wildcat Ludician 2 USD ER Index % 10/05/15 Societe General Wildcat Ludician 3 USD ER Index % 10/05/15 ) Merrill Lynch Merrill Lynch Wildcat Commodity Relative Value Index(b) (d) % 10/30/15 Merrill Lynch Merrill Lynch Wildcat Commodity Element G Index (b) (e) % 10/30/15 ) Merrill Lynch Merrill Lynch Wildcat Commodity Mean Reversion Index(b) (f) %(c) 11/02/15 ) Merrill Lynch Infinity Q Custom Index Basket #2 3M USD LIBOR + 0.35% 03/06/15 TOTAL OF TOTAL RETURN SWAP CONTRACTS $ $ ) Cash held as collateral at Bank of America Merrill Lynch and Societe General was $13,382,440 and $1,610,000, respectively at November 30, 2014. (a)The following is a description of each reference entity: SGI US Gravity Index aims to generate positive performance from potential mean-reversion patterns in the levels of the S&P 500 index using futures on the index. SGI Wildcat MLP Index is a basket of long and short master limited partnership (MLP) sector equity securities. Wildcat Ludician 2 USD ER Index employs medium-term volatility based strategies using VIX index futures. Wildcat Ludician 3 USD ER Index employs long-term volatility based strategies using VIX index futures. Merrill Lynch Wildcat Commodity Relative Value Index employs commodity relative value strategies using commodity futures across a wide range of commodity complexes. Merrill Lynch Wildcat Commodity Element G Index employs commodity relative value strategies using commodity futures across a wide range of commodity complexes. Merrill Lynch Wildcat Commodity Mean Reversion Index employs a commodity mean-reversion strategy across a wide range of commodity complexes. Infinity Q Custom Index Basket #2 is a basket of long and short equity securities with a healthcare focus. (b) Positions held in Subsidiary. See Notes. (c) The rate paid by the Fund is 0.65% per annum which is included in the daily price of the index. (d) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Relative Value Index: Security Description Contracts Long/(Short) Notional Amount Brent Crude Future March 15 ) $ ) Coffee Future March 15 ) ) Copper Future March15 Corn Future March 15 ) ) Cotton Number 2 Future March 15 Gasoline Future January 15 ) ) Gasoline Future March 15 Gold 100 Ounce Future February 15 Heating Oil Future January 15 ) ) Heating Oil Future March 15 Kansas Wheat Future March15 Lean Hogs Future February 15 Live Cattle Future February 15 London Metal Exchange Aluminum Future January 15 ) ) London Metal Exchange Aluminum Future March 15 London Metal Exchange Nickel Future January 15 ) ) London Metal Exchange Nickel Future March 15 London Metal Exchange Zinc Future January 15 ) ) London Metal Exchange Zinc Future March 15 Natural Gas Future January 15 ) ) Natural Gas Future March 15 Silver Future March 15 Soybean Future January 15 ) ) Soybean Future March 15 Soybean Meal Future January 15 ) ) Soybean Meal Future March 15 Soybean Oil Future January 15 ) ) Soybean Oil Future March 15 Sugar Number 11 March 15 West Texas Intermediate Crude Future January 15 ) ) West Texas Intermediate Crude Future March 15 Wheat Future (CBT) March 15 (e) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index: Security Description Contracts Long/(Short) Notional Amount Brent Crude Future February 15 ) $ ) Brent Crude Future March 15 ) ) Brent Crude Future April 15 Brent Crude Future May 15 ) ) Brent Crude Future July 15 Cocoa Future March 15 ) ) Cocoa Future (ICE) March 15 Coffee Future March 15 ) ) Coffee Future May 15 Copper Future March 15 ) ) Copper Future May 15 Corn Future March 15 ) ) Corn Future May 15 Corn Future Option May 15 Call at 450 ) ) Corn Future Option May 15 Put at 340 ) ) Cotton Number 2 Future March 15 ) ) Cotton Number 2 Future May 15 Crude Oil Future Option April 15 Call at 90 ) ) Crude Oil Future Option April 15 Put at 66.5 ) ) Crude Oil Option International Petroleum Exchange April 15 Call at 102.5 ) ) Crude Oil Option International Petroleum Exchange April 15 Put at 76 ) ) Gasoline Future January 15 Gasoline Future March 15 Gasoline Future May 15 Gold 100 Ounce Future February 15 ) ) Gold 100 Ounce Future April 15 ) ) Gold 100 Ounce Future June 15 Gold Future Option February 15 Call at 1420 ) ) Gold Future Option February 15 Put at 1050 ) ) Heating Oil Future January 15 ) ) Heating Oil Future March 15 Heating Oil Future May 15 Kansas Wheat Future March 15 Kansas Wheat Future May 15 Kansas Wheat Future July 15 Lean Hogs Future February 15 ) ) Lean Hogs Future April 15 Lean Hogs Future June 15 Live Cattle Future February 15 ) ) Live Cattle Future April 15 ) ) Live Cattle Future June 15 London Metal Exchange Copper Future January 15 London Metal Exchange Copper Future March 15 London Metal Exchange Nickel Future January 15 ) ) London Metal Exchange Nickel Future March 15 London Metal Exchange Nickel Future May 15 London Metal Exchange Aluminum Future January 15 ) ) London Metal Exchange Aluminum Future March 15 London Metal Exchange Aluminum Future May 15 London Metal Exchange Zinc Future January 15 ) ) London Metal Exchange Zinc Future March 15 London Metal Exchange Zinc Future May 15 Low Sulphur Gasoil G January 15 ) ) Natural Gas Future January 15 ) ) Natural Gas Future February 15 Natural Gas Future March 15 Natural Gas Future May 15 Natural Gas Option February 15 Call at 4.75 ) ) Natural Gas Option February 15 Put at 3.5 ) ) Silver Future March 15 ) ) Silver Future May 15 Soybean Future January 15 ) ) Soybean Future March 15 ) ) Soybean Future May 15 Soybean Future Option January 15 Call at 1220 ) ) Soybean Future Option January 15 Put at 900 ) ) Soybean Meal Future January 15 ) ) Soybean Meal Future March 15 ) ) Soybean Meal Future May 15 Soybean Oil Future January 15 ) ) Soybean Oil Future March 15 ) ) Soybean Oil Future May 15 Sugar Option March 15 Call at 20.25 ) ) Sugar Option March 15 Put at 15 ) ) Sugar Number Eleven March 15 ) ) Sugar Number Eleven May 15 Wheat Future (CBT) March 15 ) ) Wheat Future (CBT) March 15 Wheat Future (CBT) July 15 Wheat Future Option March 15 Call at 610 ) ) Wheat Future Option March 15 Put at 450 ) ) White Sugar March 15 ) ) West Texas Intermediate Crude Future January 15 ) ) West Texas Intermediate Crude Future March 15 West Texas Intermediate Crude Future April 15 ) ) West Texas Intermediate Crude Future May 15 (f) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Mean Reversion Index: Security Description Contracts Long/(Short) Notional Amount Brent Crude Future February 15 $ Cattle Feeder Future March 15 ) ) Cocoa Future March 15 ) ) Coffee Future March 15 ) ) Corn Future March 15 Cotton Number 2 Future March 15 Gasoline Future February 15 Heating Oil Future February 15 ) ) Kansas Wheat Future March 15 ) ) Lean Hogs Future February 15 Soybean Future March 15 ) ) Soybean Meal Future March 15 ) ) Soybean Oil Future March 15 Sugar Number 11 March 15 Wheat Future (CBT) March 15 West Texas Intermediate Crude Future February 15 ) ) Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments (continued) November 30, 2014 (Unaudited) Consolidation of Subsidiary: The Consolidated Schedule of Investments of the Infinity Q Diversified Alpha Fund (the “Fund”) includes the holdings of the Infinity Q Commodity Fund Ltd. (the “Subsidiary”).The Subsidiary, a Cayman Islands Exempted Company, was incorporated on July 15, 2014, and is wholly-owned and controlled by the Fund.The Subsidiary invests primarily in commodity index swaps and other commodity-linked derivative instruments, and the Fund may invest up to 25% of its totals assets in the Subsidiary.The Fund’s policy is to consolidate entities when it is the sole or principal owner of such entity.All inter-fund balances and transactions have been eliminated in consolidation.The net assets of the Subsidiary at November 30, 2014, were $9,608,975, which represented 19.1% of the Fund’s net assets. Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities.An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Debt securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, and sovereign issues are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models.The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. Other financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or pricing service providers at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of November 30, 2014: Description Level 1 Level 2 Level 3 Total Assets Exchange Traded Funds $ $
